Case 0:19-cr-60200-FAM Document 52 Entered on FLSD Docket 08/28/2019 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                Case No.: 19-cr-60200-FAM-2

  UNITED STATES OF AMERICA,

         Plaintiff,

  vs.

  SEBASTIAN AHMED,

        Defendant.
  __________________________________/

         DEFENDANT’S FIRST MOTION TO MODIFY BOND CONDITIONS AND
                      ARGUMENT IN SUPPORT OF SAME

         Defendant, SEBASTIAN AHMED (“AHMED”), by and through undersigned counsel,

  files his First Motion to Modify Bond Conditions and Argument in Support of Same:

                                    I.      INTRODUCTION

         1.      On July 11, 2019, the Government filed a sealed Indictment against AHMED

  charging him with one count of conspiracy to commit health care fraud and wire fraud in violation

  of 18 U.S.C. § 1349 (Count 1); ten counts of health care fraud in violation of 18 U.S.C. §1347

  (Counts 2–11); one count of conspiracy to commit money laundering in violation of 18 U.S.C. §

  1956(h) (Count 12); and ten counts of money laundering in violation of 18 U.S.C. §1957(a) (Counts

  13–22). (D.E. 1).

         2.      On July 19, 2019, AHMED was arrested and appeared before the Court for his

  Initial Appearance, at which time the Court entered an Order to Unseal the Indictment, and

  AHMED was pretrial detained pursuant to the Government’s request. (D.E. 13).

         3.      On July 24, 2019, United States Magistrate Judge Patrick M. Hunt entered an Order

  noting that the parties had stipulated to a $250,000.00 corporate surety bond with a Nebbia
Case 0:19-cr-60200-FAM Document 52 Entered on FLSD Docket 08/28/2019 Page 2 of 7



  condition and certain other special bond conditions, including home detention with electronic

  monitoring and a limitation on travel to within the Southern District of Florida. (D.E. 19).

         4.      On August 2, 2019, AHMED posted the $250,000.00 corporate surety bond and

  satisfied the Nebbia condition. (D.E. 31).1 Pursuant to AHMED’s special bond conditions, he is

  required to participate in the home detention program with electronic monitoring, as part of which

  he is restricted to his residence at all times except for (1) medical needs or treatment, (2) court

  appearances, and (3) attorney visits or court ordered obligations. (D.E. 31). AHMED’s special

  bond conditions also required, inter alia, that he close Arnica Health, LLC (“Arnica”) and Medi

  MD, LLC (“Medi”) and have no involvement in health care employment of any kind. (D.E. 31).

  These conditions have been fully satisfied.

                       II.     MOTION TO MODIFY BOND CONDITIONS

         5.      AHMED respectfully requests that this Court modify his bond conditions as follows:

  (A) convert his home detention with electronic monitoring to a curfew, under which AHMED will

  be restricted to his residence every day from 9:00 PM to 6:00 AM and (B) permit him to return to

  the location of his former (now closed) office located at 7950 Southwest 30th Street, Suite 200,

  Davie, Florida, solely for the purposes of clearing out the physical office space, so the property can

  be offered for lease by the owner/landlord.




  1
    There is some confusion with respect to Docket Entry 31 as the document that was initially
  posted is inconsistent with the document that replaced it. However, undersigned counsel
  believes that the Docket Entry 31 that is currently accessible on PACER contains the operative
  bond conditions. That said, it appears USPO Rick Samson has, and is rigidly holding AHMED
  to, the literal terms of the bond conditions which were included in the initially posted Docket
  Entry 31.
                                                    2
Case 0:19-cr-60200-FAM Document 52 Entered on FLSD Docket 08/28/2019 Page 3 of 7



                                          III.    ARGUMENT

  A.      CONVERSION    OF   HOME                        DETENTION         WITH         ELECTRONIC
          MONITORING TO A CURFEW

          6.      On July 24, 2019, during AHMED’s pretrial detention hearing, this Court

  acknowledged that, once AHMED obtained employment, it would likely become easier to have

  AHMED placed on a curfew rather than home detention with electronic monitoring. (D.E. 41 at 10–

  12).

          7.      Although AHMED has been and continues to seek and obtain full-time employment,

  he is, for all intents and purposes, treating his preparation of this case for trial with undersigned

  counsel as his job, particularly in view of the recent trial setting (September 30, 2019). (D.E. 50).

          8.      Indeed, since retaining undersigned counsel, AHMED has spent nearly every

  weekday working with undersigned counsel and his team at undersigned counsel’s office to, inter

  alia, formulate potential defense strategies, identify potential witnesses, review available discovery,

  and finalize the closure of Arnica Health and Medi MD, LLC pursuant to his special bond

  conditions.

          9.      Regrettably, to date, there have been several miscommunications and/or lapses in

  communication between AHMED and USPO Rick Samson, which have either (1) caused

  undersigned counsel to rearrange his schedule to accommodate these issues or (2) deprived

  AHMED of his ability to meet with undersigned counsel altogether.

          10.     Undersigned counsel appreciates the fact that USPO Samson monitors many

  defendants and requires a reasonable period of time within which to address requests for any one

  particular defendant; however, given the nature of this case and the significant amount of discovery




                                                     3
Case 0:19-cr-60200-FAM Document 52 Entered on FLSD Docket 08/28/2019 Page 4 of 7



  at issue,2 undersigned counsel needs to meet and confer with AHMED a great deal to adequately

  prepare for trial, especially now that the assigned District Court Judge has set this matter on his

  September 30, 2019 Trial Calendar. (D.E. 50). Often these attorney-client meetings will need to

  take place unexpectedly or with little notice to accommodate undersigned counsel’s schedule, which

  is incompatible with AHMED’s home detention.

         11.     As such, converting AHMED’s home detention with electronic monitoring to a

  curfew would enable undersigned counsel and AHMED to make the most of the precious little time

  before this matter proceeds to trial (which, as noted, is now set for the September 30, 2019 trial

  calendar). (D.E. 50).

         12.     These issues can be avoided if this Court were to convert AHMED’s home detention

  with electronic monitoring to a curfew by which AHMED is restricted to his home from 9:00 PM to

  6:00 AM.

         13.     AHMED has proven that he will abide by the terms of such curfew as he has

  dutifully complied with all of USPO Samson’s instructions and his existing bond conditions—as

  harsh and confusing, at times, as they may be.

         14.     AHMED has surrendered his passport to the Government and his nine year old son’s

  passport and passport card have been delivered to AHMED’s attorney in Tallahassee, who in turn

  has delivered same to AHMED’s son’s mother’s attorney.




  2
    The Government has advised that there is approximately three terabytes of discovery, which is
  equivalent to approximately 1,500,000,000 typewritten pages. See Gary L. Kaplan & Joshua P.
  Kubicki, E-Discovery Litigation, 20110627 AHLA Seminar Papers 39 n.2 (2011); see also
  Andrew C. Payne, Twitigation: Old Rules In A New World, 49 Washburn L.J. 841, 848 n.66
  (2010) (“To put the amount of data in perspective, one terabyte is equivalent to 500 million
  typewritten pages or 1 million books and 10 terabytes would encompass all of the printed works
  in the Library of Congress.”).
                                                   4
Case 0:19-cr-60200-FAM Document 52 Entered on FLSD Docket 08/28/2019 Page 5 of 7



         15.     AHMED, immediately upon release from jail, closed Arnica and Medi. AHMED

  has also surrendered, through undersigned counsel, all Florida Department of Children and Families

  (“DCF”) operating licenses relating to those companies. AHMED is no longer in the healthcare

  related business as required by the conditions of his bond.

         16.     AHMED, through undersigned counsel and with the prior knowledge and consent of

  AUSA Christopher Clark, has taken the initiative to obtain Arnica’s and Medi’s mail, which

  includes third-party insurance benefit checks made payable to the two companies. Undersigned

  counsel has maintained custody and control of these checks and is in discussions with AUSA Clark

  regarding the permissible use of those funds to pay terminated employees and third-party vendors,

  legal fees and expenses, and AHMED’s modest personal living expenses.

         17.     For these reasons, at this time, conversion of AHMED’s home detention with

  electronic monitoring to a reasonable curfew is requested, and we believe, under the circumstances,

  appropriate.

  B.     PERMISSION TO RETURN TO FORMER OFFICE SPACE

         18.     As stated above, pursuant to AHMED’s bond conditions, he immediately closed

  Arnica and Medi.

         19.     AHMED also surrendered to DCF all operating licenses relating to Arnica and Medi

  and has cooperated with DCF’s requests relating to identifying, as best he could, the relocation of

  the patients who had been served by Arnica and Medi.

         20.     However, the physical office space at which the two companies were located, 7950

  Southwest 30th Street, Suite 200, Davie, Florida, which is a rented suite, still has a substantial

  amount of tangible property which must be removed and appropriately dealt with.




                                                    5
Case 0:19-cr-60200-FAM Document 52 Entered on FLSD Docket 08/28/2019 Page 6 of 7



            21.   AHMED requests permission to be able to return to the office location, so that he

  can evaluate the status of the existing property and make appropriate decisions as to how to

  dispose/store of same. For example, some of the equipment is leased and need to be returned to the

  lessor.

            22.   The Government previously searched the premises with a Search Warrant and seized

  all materials that it, presumably, needed to prosecute this case.

            23.   For these reasons, AHMED requests that he be permitted to return to his former

  office space, 7950 Southwest 30th Street, Suite 200, Davie, Florida, for the purposes of disposing of

  the property that remains there and to surrender the premises to the owner/landlord so the property

  can be released.

            24.   Undersigned counsel has contacted AUSA Clark regarding this matter, who advised

  the Government opposes the relief requested herein.

                                  IV.     REQUEST FOR HEARING

            25.   In compliance with Local Rule 7.1(b)(2), undersigned counsel requests a hearing on

  this Motion to address the above-listed issues with the Court.




                                                     6
Case 0:19-cr-60200-FAM Document 52 Entered on FLSD Docket 08/28/2019 Page 7 of 7



          WHEREFORE, Defendant, SEBASTIAN AHMED, respectfully requests that this

  Honorable Court grant his First Motion to Modify Bond Conditions, and grant such other relief

  as is just and proper.

                                                     Respectfully submitted,

                                                     GRAY ROBINSON, P.A .
                                                     Attorneys for Defendant
                                                     333 SE 2nd Avenue, Suite 3200
                                                     Miami, Florida 33131
                                                     Telephone #: (305) 416-6880
                                                     Facsimile #: (305) 416-6887
                                                     jhirschhorn@gray-robinson.com

                                                     By: s/Joel Hirschhorn
                                                        JOEL HIRSCHHORN
                                                        Florida Bar #104573


                              LOCAL RULE 88.9 CERTIFICATION

          I HEREBY CERTIFY that, pursuant to Local Rule 88.9, I have conferred with AUSA

  Christopher Clark on the foregoing Motion in a good faith effort to resolve the issues raised in

  this Motion and have been unable to do so.

                                                     s/Joel Hirschhorn
                                                     JOEL HIRSCHHORN

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that, on August 28, 2019, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing

  to all counsel of record.

                                                     s/Joel Hirschhorn
                                                     JOEL HIRSCHHORN




                                                 7
